Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 1 of 30 Page ID #:3121


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 17-869-GW(FFMx)                                           Date      March 13, 2019
 Title             Geraldine Rocha v. Scott Kernan, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                              None Present
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                           None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULING ON DEFENDANTS K. HUGHES, J.
                             ELLIOT, M. PULLING AND P. VELEZ'S MOTION TO DISMISS
                             THIRD AMENDED COMPLAINT [123]


Attached hereto is the Court’s Final Ruling. The Court would GRANT in part and DENY in part the
CIW and HQ Motions. The Court would grant the motions as to the State Law Claims, Reza’s
substantive due process claim, and the ADA claim; but deny the motions as to the Eighth Amendment
causes of action. Because Plaintiffs have had numerous opportunities to plead their State Law,
substantive due process, and ADA claims, the Court would now dismiss those claims with prejudice.




                                                                                                    :
                                                                Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 2 of 30 Page ID #:3122



   Rocha v. Kernan, et al.; Case No. 5:17-cv-00869-GW-(FFMx)
   Final Ruling on Motions to Dismiss Third Amended Complaint



   I.      Background
           The estate of Erika Rocha, by and through Geraldine Rocha and Freida Rocha; and Linda
   Reza (collectively, “Plaintiffs”) bring this lawsuit1 against: 1) the California Department of
   Corrections and Rehabilitation (“CDCR”); 2) Scott Kernan; 3) Diana Toche; 4) Kelly Harrington;
   5) Kathleen Allison; 6) Katherine Tebrock; 7) Kimberley Hughes; 8) Jim Elliot; 9) Paloma Velez;
   10) Matthew Pulling; and 11) D. Jaimez.2 See generally Third Amended Complaint (“TAC”),
   Docket No. 116. Plaintiffs claim that Defendants: 1) violated Erika Rocha’s rights under the Eight
   Amendment of the United States Constitution by failing to provide mental health treatment; 2)
   violated Erika Rocha’s rights under the Eight Amendment of the United States Constitution by
   failing to protect her from harm; 3) violated Reza’s rights under the First and Fourteenth
   Amendments of the United States Constitution by depriving Reza of her liberty interest in her
   parent-child relationship with Erika Rocha without due process of law; 4) discriminated against
   Erika Rocha in violation of the Americans with Disabilities Act (“ADA”) and Rehabilitation Act;
   5) violated California state law through negligent supervision, hiring, training, and retention;
   6) took action resulting in Erika Rocha’s wrongful death; 7) were negligent with respect to Erika
   Rocha’s death; and 8) failed to furnish or summon medical care for Erika Rocha. See generally
   id.
           Plaintiffs allege: Erika Rocha was born on November 7, 1980 and her mother died when
   she was seven years old. Id. ¶ 65. Because her father was incarcerated at that time, from ages
   seven until approximately fourteen Erika lived with various family members, some of whom


   1
    This lawsuit was initially filed on May 4, 2017 pro se by Geraldine Rocha as “Successor in Interest to Erika Rocha.”
   Docket No. 1. After certain defendants filed a motion to dismiss, but prior to a hearing on said motion, a First
   Amended Complaint (“FAC”) was filed on January 31, 2018, by Plaintiffs’ present counsel. Docket Nos. 13, 24. On
   July 30, 2018, the Court granted in part Defendants’ motion to dismiss the FAC with leave to amend. Docket No. 71.
   Plaintiffs filed a Second Amended Complaint (“SAC”) on September 17, 2018 (Docket No. 79); and, following
   Defendants’ motion to dismiss, the Court dismissed the causes of action but with leave to amend. See Second
   Dismissal Order, Docket No. 110. The present Third Amended Complaint (“TAC”) was filed on January18, 2019.
   Docket No. 116.
   2
     Defendant D. Jaimez was not named in the FAC. See Docket No. 24. Jaimez was added to the SAC but was not
   served until October 17, 2018. See Proof of Service, Docket No. 92. Therefore, this is the Jaimez’s first involvement
   in a motion to dismiss.

                                                                 1
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 3 of 30 Page ID #:3123



   physically and sexually abused her. Id. ¶¶ 65-66. When she was approximately fourteen years
   old, Erika was ultimately removed from her maternal grandfather’s home by the California
   Department of Child Protective Services. Id. ¶ 67. At that point, Erika was placed in a series of
   group homes. Id. Before being placed in the group homes, Erika frequently stayed with her
   father’s partner Linda Reza and her family.3 Id. ¶ 67. When living in the group homes, Erika
   would periodically run away and live with Reza, and Erika and Reza “developed a close
   relationship.”4 Id. ¶ 68.
            On or about February 2, 1996, Erika was placed in the group home: International Home
   for Girls. Id. ¶ 69. Around this time, Erika’s social worker interviewed Reza to determine if
   Reza’s home would provide a stable environment for Erika. Id. Ten days after Erika was placed
   in International Home for Girls, and before she could be moved to Reza’s abode, Erika and another
   resident of the group home were arrested. Id. Erika was fifteen years old and was set to be tried
   as an adult. Id. ¶ 70. She pled guilty and was sentenced to a prison term of nineteen years. Id.
   She spent the first two years in solitary confinement to protect her from the adult population. Id.
   In September 2011, she was transferred from the Central California Women’s Facility to the
   California Institution for Women (“CIW”), specifically to be closer to Reza. Id. ¶¶ 74-75. Erika
   referred to Reza as “mom” and considered herself to be Reza’s daughter. Id. ¶ 75. After spending
   close to two decades incarcerated, Erika was scheduled to meet the Parole Board on April 15,
   2016. Id. ¶ 76. Erika took her life the day before the hearing, on April 14, 2016. Id. ¶ 1.
            Erika’s CDCR records reflect that she began experiencing auditory hallucinations when
   she was seven years old and that she attempted suicide approximately eight times between the ages
   of seven and fourteen. Id. ¶¶ 71-72. While in CDCR custody, Erika was diagnosed with
   amphetamine dependence, antisocial personality disorder, psychosis, psychotic disorder,
   adjustment disorder with anxiety, and continuing diagnoses of major depressive disorder. Id. ¶¶
   72-73.    While incarcerated, Erika was admitted to a Mental Health Crisis Bed (“MHCB”) a total
   of nine times. Id. ¶ 77. On or around 2013, after her third admission to a crisis bed unit, Erika’s
   mental health level of care was elevated to the Enhanced Outpatient Program (“EOP”). Id. ¶ 78.


   3
     Erika’s father died in July 2008. Id. ¶ 75. Reza was Erika’s father’s “partner” for 21 years at the time of his death
   (id. ¶ 19), which means that they began that relationship in 1987-88.
   4
     There is no indication that Erika’s father, Reza or anyone else attempted to place Erika with Reza at any time prior
   to 1996, despite Erika’s problems with her living arrangements with family members and/or in group homes.

                                                                  2
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 4 of 30 Page ID #:3124



   As defined by CDCR policy, the EOP level of care is for prisoners with “acute onset or significant
   decompensation of a serious mental disorder” or “[i]nability to function in [the] General
   Population.” Id. As such, Erika was house on the “Support Care Unit,” an EOP-level housing
   unit. Id. CDCR clinicians usually assessed Erika’s chronic risk for suicide as “high.” Id. ¶ 80.
          On February 29, 2016, Erika told Velez (her clinician at the time) that her upcoming parole
   hearing was making her anxious. Id. ¶ 82. Velez, who had been Erika’s assigned clinician for
   approximately two years, and was also aware of Erika’s high chronic suicidality, did not make any
   changes to Erika’s treatment plan to address this escalating mental health symptoms. Id. On
   March 1, 2016, Velez transferred responsibility for Erika’s care to another clinician, Pulling. See
   id. From March 2015 until Erika’s death on April 14, 2016, all of the clinical summaries regarding
   Erika were identical despite medical records reflecting increased depression and suicidal ideation.
   See id. ¶ 81. Before transferring responsibility for Erika’s care, Velez did not create a transition
   plan for Erika, or ensure that the transfer would not have negative effect on Erika’s mental health.
   Id. ¶ 82. Erika met with Pulling a number of times in March 2016, but Pulling often left the
   “treatment plan” section of the clinical summaries blank. Id. ¶¶ 84-85.
          Later that month, on March 31, 2016, Erika expressed suicidal ideation and was placed on
   continuous observation. Id. ¶ 88. Per CDCR policy, the required placement for a prisoner on
   suicide watch was an MHCB, but the MHCBs were full. Id. Therefore, a staff psychiatrist placed
   Erika in “alternative housing” overnight. Id. The alternative housing location for suicide watch
   at CIW was easily observable by other prisoners and inmates placed in this location were clothed
   only in a suicide smock that left their backside exposed to view of other prisoners. Placement in
   such “alternative” suicide watch often resulted in prisoners retracting statements about suicidal
   ideation in order to be discharged from that location and be in a less vulnerable position vis-à-vis
   other prisoners. Id.
          The following day, a psychiatrist assessed that Erika was expressing increasing anxiety
   about her upcoming parole hearing. Id. ¶ 89. Erika denied suicidal ideation, however, and Erika
   was removed from continuous observation. Id. Despite upcoming hearing and potential release
   dates being well-established suicide risk factors, the psychiatrist did not include any other
   treatment modifications for Erika. Id. A different clinician determined at that time that Erika had
   “high” chronic risk of suicide but “low” acute risk of suicide as she denied suicidal ideation. Id. ¶
   89. This clinician failed to adequately complete the evaluation, however, leaving key sections

                                                        3
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 5 of 30 Page ID #:3125



   blank and employing cut-and-pasted information from previous assessments that was
   inaccurate. Id.
           Defendant Pulling subsequently failed to comply with the “five day step down” discharge
   procedure. He did not conduct the required clinical evaluations of Erika for day 1 or day 2, and,
   on day 3 (April 4), discontinued the five-day follow-up completely, without completing a suicide
   risk assessment, and without including any clinical justification. Id. ¶ 91. Defendant Pulling’s
   early termination of the five-day discharge procedure violated CDCR’s own policies, and is the
   type of treatment deficiency identified by the Coleman Special Master. Id. The point of the suicide
   risk assessment that Pulling was supposed to have completed was to determine whether the suicide
   risk that caused Erika to be placed on suicide watch had subsided. Id. ¶ 92.
           Over the next two weeks until her death, staff and prisoners observed “noticeable
   behavioral changes,” including that Erika was keeping to herself, stayed in her cell, refused
   psychotropic medication, and fought with her cellmate. Id. ¶ 94. On the evening of April 2, 2016,
   Erika punched a locker. Id. During the April 4 meeting, in regards to Erika’s recent placement on
   continuous observation, Pulling noted:
                     Discussed the events with [Erika] and asked her to take
                     responsibility for using suicidal threats to get what she wanted, that
                     the behavior was childish and most serious as people do kill
                     themselves. Discussed [Erika’s] need to learn different coping
                     mechanisms to get her needs met. Discussed the difference between
                     a child and an adult. Challenged [Erika] to act in an adult fashion.”
   Id. ¶ 93.
           In “Therapeutic Notes” taken on April 11 and April 13 – after Erika was released from
   suicide watch – Erika’s “Problems/Diagnoses” included “major depressive disorder,” PTSD, “high
   risk for self harm,” and “impulsive.” See id. ¶ 95; Ex. 12. Both Velez and Pulling signed these
   notes. Id.
           On April 14, 2016, Defendant Jaimez found Erika hanging in her cell. When she was
   discovered, Erika was already in a state of rigor mortis and Plaintiffs allege that Jaimez had not
   conducted a safety check for more than two hours. Id. ¶ 98.
           After her death, a review of Erika’s case by a CDCR Suicide Case Review Committee
   identified significant lapses in her care, including violations of CDCR’s policies and procedures,
   and determined that Erika’s suicide was both foreseeable and preventable. Id. ¶ 102. Additionally,
   Erika’s death was reviewed by the Special Master Appointed in Coleman v. Brown, E.D. Cal. Case

                                                           4
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 6 of 30 Page ID #:3126



   No. 2:90-cv-00520-KJM-DB,5 a class action filed on behalf of California inmates with serious
   mental health illness. See id. ¶ 105. The Special Master affirmed the CDCR Suicide Case Review
   Committee findings. Id. ¶ 106.
            Plaintiffs allege that the Headquarters Defendants were responsible for reviewing the
   Coleman Special Master’s findings and recommendations and the court’s orders. Id. ¶ 41. In April
   2013, the Coleman court issued an order stating:
                     [F]or over a decade a disproportionately high number of inmates
                     have committed suicide in California’s prison system. Review of
                     those suicides shows a pattern of identifiable and describable
                     inadequacies in suicide prevention in the CDCR. Defendants have a
                     constitutional obligation to take and adequately implement all
                     reasonable steps to remedy these inadequacies. The evidence shows
                     they have not done so. In addition, while defendants represent that
                     they have fully implemented their suicide prevention program, they
                     have not. An ongoing constitutional violation therefore remains.
   Id. ¶ 43. On February 3, 2015, the Coleman Court entered an order adopting the Special Master’s
   recommendations addressing deficiencies in CDCR’s provision of mental health care to prisoners
   at risk of suicide, including: (i) improved training for dealing effectively with prisoners perceived
   to be manipulative and those at risk for suicide despite their denials of suicidality; (ii) improved
   training regarding the completion of accurate Suicide Risk Evaluations and regular audits to ensure
   compliance; (iii) implementation of policies that require “[a]ny inmate discharged from suicide
   observation status . . . [to] be initially housed in a suicide-resistant, retrofitted cell”; (iv)
   implementation of training on treatment planning for suicidal prisoners; (v) corrective training
   regarding “[t]he perception that all inmates who threaten suicide are manipulative”; and (vi)
   complete revision of the “Five-Day Follow-up” protocol. Id. at ¶¶ 49-50. In early 2016, the
   Coleman Special Master conducted a “Re-Audit and Update on Suicide Prevention in the Prisons
   of the [CDCR].)” Id. ¶ 52. The Re-Audit found ongoing problems with the issues highlighted in
   the 2015 report. See id. ¶¶ 53-55. The Coleman court issued a new order on April 5, 2016,
   directing again that the responsible official follow the February 3, 2015 order. Id. at ¶¶ 56-57. In
   2016, the California State Auditor also reviewed the CDCR policies, procedures, and practices for
   suicide prevention and reduction. Id. ¶ 59. The State Auditor found several failures by CDCR,


   5
    The Coleman court ruled that the State of California, through CDCR, was violating the Eighth Amendment of the
   U.S. Constitution by failing to provide adequate mental health treatment to prisoners with serious mental illness. See
   Coleman v. Wilson, 912 F. Supp. 1282 (E.D. Cal. 1995).

                                                                 5
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 7 of 30 Page ID #:3127



   including that leadership had known about issues related to suicide prevention and response for
   years but failed to implement solutions. See id. ¶¶ 60-64. Specifically, the Auditor explained that
   the CDCR and CIW officials had failed to address the Coleman Special Master’s January 2015
   recommendation:
                    [T]hat Corrections expand the length and content of certain suicide
                    prevention trainings by including various topics, such as dealing
                    with effectively with inmates perceived to be manipulative . . . .
                    Without required content, Corrections’ training will lack
                    effectiveness in preventing suicides and improving responses to
                    attempted suicides. For example, if Corrections’ staff assume
                    inmates are expressing suicidal thoughts in order to obtain some
                    benefit—in other words, are being manipulative—the staff may
                    miss important warning signs of impending suicide attempts.
   Id. ¶ 64.
           Defendant Kernan is CDCR’s Secretary, its highest-ranking official, responsible for
   administering and overseeing its operations. Id. ¶ 21. Defendant Toche is CDCR’s Undersecretary
   of Health Care Services, responsible for the administration of the provision of healthcare to
   inmates. Id. ¶ 22. Defendant Harrington was CDCR’s Director of the Division of Adult
   Institutions from January 2015 until March 2016, and in that role was responsible for supervising
   the administration of CDCR’s adult prison facilities. Id. ¶ 23. In April 2016, Defendant Allison
   replaced Defendant Harrington in that role. Id. ¶ 24. Defendant Tebrock is the CDCR’s Deputy
   Director of its Statewide Mental Health Program, responsible for overseeing the provision of
   mental health care to inmates. Id. ¶ 25. Defendant Hughes is the Warden of CIW, the institution
   where Erika was incarcerated from September 2011 until the time of her death. Id. ¶ 26. Defendant
   Elliot was CIW’s CEO, and had hiring authority for all health care staff in the institution. Id. ¶ 27.
           Defendants filed two motions to dismiss, categorizing themselves as belonging to the group
   of “Headquarters Defendants,” i.e., Defendants Kernan, Toche, Harrington, Allison, Tebrock, and
   Jaimez, see generally Headquarters Defendants’ Motion to Dismiss TAC (“HQ Motion”), Docket
   No. 128); or the “CIW Defendants,” i.e., Defendants Hughes, Elliot, Pulling and Velez (see
   generally CIW Defendants’ Motion to Dismiss (“CIW Motion”), Docket No. 123).6 Plaintiffs
   oppose both motions. See generally Opposition to HQ Motion (“HQ Opp’n”), Docket No. 134;



   6
    The CIW Defendants further differentiate between the “Supervisory Defendants,” i.e., Hughes and Elliot; and the
   “Provider Defendants,” i.e., Pulling and Velez. See generally CIW Motion.

                                                              6
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 8 of 30 Page ID #:3128



   Opposition to CIW Motion (“CIW Opp’n”), Docket No. 133.
   II.    Legal Standard
          Under Federal Rule of Civil Procedure (“Rule”) 12(b)(6), a defendant may move to dismiss
   for failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint
   may be dismissed for failure to state a claim for one of two reasons: (1) lack of a cognizable legal
   theory; or (2) insufficient facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550
   U.S. 544, 555 (2007); see also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th
   Cir. 2008) (“Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a
   cognizable legal theory or sufficient facts to support a cognizable legal theory.”).
          In deciding a Rule 12(b)(6) motion, a court “may generally consider only allegations
   contained in the pleadings, exhibits attached to the complaint, and matters properly subject to
   judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). The court must construe
   the complaint in the light most favorable to the plaintiff, accept all allegations of material fact as
   true, and draw all reasonable inferences from well-pleaded factual allegations. Gompper v. VISX,
   Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
   Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001); Cahill v. Liberty Mutual
   Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). A court is not required to accept as true legal
   conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Where a
   plaintiff facing a Rule 12(b)(6) motion has pleaded “factual content that allows the court to draw
   the reasonable inference that the defendant is liable for the misconduct alleged,” the motion should
   be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729 F.3d 1189, 1191 (9th Cir. 2013).
   But if “the well-pleaded facts do not permit the court to infer more than the mere possibility of
   misconduct, the complaint has alleged − but it has not show[n] . . . the pleader is entitled to relief.”
   Iqbal, 556 U.S. at 679 (citations omitted).
          If a court dismisses certain claims, “[l]eave to amend should be granted unless the district
   court ‘determines that the pleading could not possibly be cured by the allegation of other facts.’”
   Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009) (quoting Lopez v. Smith, 203
   F.3d 1122, 1127 (9th Cir. 2000) (en banc)).
   III.   Discussion
          A. First and Second Causes of Action: Eighth Amendment Violations
          Prison officials violate the Eighth Amendment if they are “deliberate[ly] indifferen[t] to [a


                                                          7
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 9 of 30 Page ID #:3129



   prisoner’s] serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). A medical need
   is serious if failure to treat it will result in “‘significant injury or the unnecessary and wanton
   infliction of pain.’” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting McGuckin v.
   Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v.
   Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc)). The Ninth Circuit recognizes that a heightened
   risk of suicide can present a serious medical need. Simmons v. Navajo Cty., Arizona, 609 F.3d
   1011, 1018 (9th Cir. 2010) overruled on other grounds by Castro v. Cty. of L.A., 833 F.3d 1060
   (9th Cir. 2016) (en banc). In the context of an Eighth Amendment claim stemming from a
   prisoner’s suicide, a plaintiff states an actionable claim if an official knows of an inmate’s
   particular vulnerability to suicide and was recklessly or deliberately indifferent to that
   vulnerability. See Taylor v. Barkes, 135 S. Ct. 2042, 2045 (2015) (citing Colburn v. Upper Darby
   Twp., 946 F.2d 1017, 1023 (1991)). However, deliberate indifference is a high legal standard;
   mere malpractice or negligence does not constitute an Eighth Amendment violation. See Estelle,
   429 U.S. at 105-06; Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004).
          To establish an Eighth Amendment violation, a prisoner “must satisfy both the objective
   and subjective components of a two-part test.” Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.
   2002) (citation omitted). First, there must be a demonstration that the prison official deprived the
   prisoner of the “minimal civilized measure of life’s necessities.” Id. (citation omitted). Second, a
   prisoner must demonstrate that the prison official “acted with deliberate indifference in doing so.”
   Id. (citation and internal quotation marks omitted).
          A prison official acts with “deliberate indifference . . . only if the [prison official] knows
   of and disregards an excessive risk to inmate health and safety.” Gibson v. County of Washoe,
   Nevada, 290 F.3d 1175, 1187 (9th Cir. 2002) (citation and internal quotation marks omitted).
   Under this standard, the prison official must not only “be aware of facts from which the inference
   could be drawn that a substantial risk of serious harm exists,” but that person “must also draw the
   inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). “If a [prison official] should have been
   aware of the risk, but was not, then the [official] has not violated the Eighth Amendment, no matter
   how severe the risk.” Gibson, 290 F.3d at 1188 (citation omitted). This “subjective approach”
   focuses only “on what a defendant’s mental attitude actually was.” Farmer, 511 U.S. at 839. Of
   course, whether a defendant possessed subjective knowledge is a factual question that is “subject
   to demonstration in the usual ways, including inference from circumstantial evidence.” Farmer,

                                                          8
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 10 of 30 Page ID #:3130



   511 U.S. at 842.
          Under 42 U.S.C. § 1983, supervisory officials are not liable for actions of subordinates on
   any theory of vicarious liability. See Hansen v. Black, 885 F.2d 642, 645-46 (9th Cir. 1989). A
   supervisor may be liable only if: (1) he or she is personally involved, or (2) there is a sufficient
   causal connection between the supervisor’s wrongful conduct and the constitutional violation.
   Snow v. McDaniel, 681 F.3d 978, 989 (9th Cir. 2012), overruled in part on other grounds by
   Peralta v. Dillard, 744 F.3d 1076, 1083 (9th Cir. 2014). A causal connection can include: “1) [the
   supervisors’] own culpable action or inaction in the training, supervision, or control of
   subordinates; 2) their acquiescence in the constitutional deprivation of which a complaint is made;
   or 3) [their] conduct that showed a reckless or callous indifference to the rights of others.” See
   Lemire v. Cal. Dept. of Corr. and Rehab., 726 F.3d 1062, 1075 (9th Cir. 2013) (quoting
   Cunningham v. Gates, 229 F.3d 1271, 1292 (9th Cir. 2000)).
          Where a plaintiff seeks damages against an official in his or her individual capacity, “the
   causation inquiry between the deliberate indifference and the eighth amendment deprivation must
   be more refined [than the inquiry for injunctive or declaratory relief.]” Leer v. Murphy, 844 F.2d
   628, 633 (9th Cir. 1988). Courts “must take a very individualized approach which accounts for
   the duties, discretion, and means of each defendant.” Id. at 633-34. And courts “must focus on
   whether the individual defendant was in a position to take steps to avert the [incident giving rise
   to the deprivation], but failed to do so intentionally or with deliberate indifference.” Id. at 633.
   The Ninth Circuit recently stated that “[t]he requisite causal connection [for liability in a
   defendant’s individual capacity] can be established . . . by [the defendant] setting in motion a series
   of acts by others, or by knowingly refus[ing] to terminate a series of acts by others, which [the
   supervisor] knew or reasonably should have known would cause others to inflict a constitutional
   injury.” King v. Cty. of L.A., 885 F.3d 548, 559 (9th Cir. 2018) (quoting Starr v. Baca, 652 F.3d
   1202, 1207–08 (9th Cir. 2011)) (alterations in King)
          Alternatively, a plaintiff may state a claim if policymakers knew that their policy, practice
   or order would pose a serious risk to someone in plaintiff’s situation and nevertheless made that
   decision which resulted in injury. See Lemire, 726 F.3d at 1078 (in a facility housing mentally-ill
   inmates where an extended absence of floor officers is generally considered unacceptable,
   evidence of supervisory defendants’ decision to remove all floor officers from the ward for a period
   of three and a half hours was sufficient to establish an objectively substantial risk of harm to

                                                         9
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 11 of 30 Page ID #:3131



   unsupervised mentally-ill inmates).
              1. CIW Defendants
                                 i. Provider Defendants (Velez and Pulling)
              The Provider Defendants first argue that Plaintiffs have not sufficiently alleged facts that
   demonstrate that Velez7 or Pulling knew of and disregarded a substantial acute risk of suicide.
   CIW Motion at 5-6. Specifically, Provider Defendants assert that there are no allegations that
   Erika told Pulling or Velez that she was contemplating suicide in the days immediately before her
   death, or that there are allegations that Velez and Pulling received any information from anyone
   else that Erika was an acute risk of suicide. Id. at 6. Plaintiffs respond that allegations of
   circumstantial evidence demonstrate Provider Defendants’ subjective knowledge. CIW Opp’n at
   15-17.
              As mentioned, Plaintiffs only bring the first cause of action (for failure to provide mental
   health treatment) against Velez. Plaintiffs allege that despite Erika’s long history of mental health
   issues, Velez: (1) failed to update Erika’s medical treatment plans to include interventions to
   address Erika’s symptoms; (2) ignored Erika’s statement that she was feeling anxious about her
   upcoming parole hearing; and (3) transferred Erika’s care to Pulling without a transition plan,
   thereby failing to ensure that the transfer would not negatively impact Erika’s mental health.
              In its previous rulings, this Court focused on whether Velez subjectively knew that Erika
   was a substantial suicide risk, but Plaintiffs state that their “claim against Defendants Pulling and
   Velez is broader than suicide risk, encompassing failure to provide necessary mental health
   treatment to address Erika’s mental illness, resulting in exacerbation of Erika’s symptoms
   including depression and anxiety.” See CIW Opp’n at 10. The inquiry for a failure to provide
   medical care under the Eighth Amendment is slightly different than a claim for failure to protect.
   See Lemire, 726 F.3d at 1081.
                       “To set forth a constitutional claim under the Eighth Amendment
                       predicated upon the failure to provide medical treatment, first the
                       plaintiff must show a serious medical need by demonstrating that
                       failure to treat a prisoner’s condition could result in further
                       significant injury or the unnecessary and wanton infliction of
                       pain. Second, a plaintiff must show the defendant’s response to the
                       need was deliberately indifferent.”


   7
       Plaintiffs do not allege the second cause of action against Velez.

                                                                    10
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 12 of 30 Page ID #:3132



   Id. (quoting Conn, 591 F.3d at 1094-95) (emphasis added). “The ‘deliberate indifference’ prong
   requires ‘(a) a purposeful act or failure to respond to a prisoner’s pain or possible medical need,
   and (b) harm caused by the indifference.’” Id. (quoting Jett, 439 F.3d at 1096).
           At the motion to dismiss stage, and making all reasonable inferences in favor of Plaintiffs,
   the Court thinks that Plaintiffs have sufficiently alleged that Velez was deliberately indifferent to
   Erika’s mental health needs. Velez was Erika’s assigned clinician for approximately two years
   until Velez transferred Erika to a different clinician on March 1, 2016. TAC ¶ 82. As such, Velez
   would be well aware that Erika had been admitted to a MHCB on multiple occasions, id. ¶ 77, that
   Erika was housed on the Support Care Unit at CIW because of her mental health issues, id. ¶ 78,
   that Erika had twice tried to commit suicide, id. ¶ 79, that Erika had expressed suicidal ideations
   on other occasions, id., and that Erika’s chronic risk for suicide was high, id. ¶ 80. Further, Erika
   expressed anxiety to Velez about her upcoming parole hearing, id. ¶ 82, and Velez signed
   therapeutic notes as late as April 11, 2016 indicating that Erika was at a high risk for self harm, id.
   ¶ 95. Therefore, in light of Erika’s long history of mental illness, Velez would certainly have been
   aware of Erika’s “possible medical need.” Lemire, 726 F.3d at 1081; see also Farmer, 511 U.S.
   at 842 (“[A] factfinder may conclude that a prison official knew of a substantial risk from the very
   fact that the risk was obvious.”).
           Although the issue is far closer, the Court would find that Plaintiffs sufficiently allege that
   Velez failed to respond to Erika’s possible medical need. While it is clear that Velez provided
   some treatment to Erika, she also allegedly “failed to create treatment goals or sufficiently track
   Erika’s progress to identify whether interventions were needed to address these symptoms of her
   mental illness.” TAC ¶ 81. Velez further failed to provide treatment goals or documentation
   regarding Erika’s progress after the Interdisciplinary Treatment Team (“IDTT”) meetings. See id.
   ¶ 104; Ex. 7 at 42.8 Additionally, in the leadup to the parole hearing, Erika told Velez that she was
   anxious about the hearing, that she had been isolating herself, and that the other inmates were
   making her stressed. Id. ¶ 82. Despite these expressed (and specific) mental health issues, Velez
   did not change Erika’s treatment plan. Id. In fact, Velez transferred Erika to a different clinician
   and, as the Coleman Special Master noted, failed to “to make a transition plan with Erika, or


   8
     According to CDCR policy, IDTT meetings were required at least every 90 days for the purpose of identifying
   treatment needs, developing treatment plans, assessing treatment progress, and updating/revising individual treatment
   plans in according with the inmate-patient’s needs and progress. TAC ¶ 104.

                                                                11
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 13 of 30 Page ID #:3133



   conduct any transitional or closure sessions with Erika prior to the transfer in order to ensure that
   the transfer would not negatively impact Erika’s mental health.” Id. ¶ 82. The CDCR reviewer
   that analyzed Erika’s death noted that clinical summaries of Erika’s care “were identical in all
   plans since March 2015, and absent of any update of current clinical information.” Id. ¶ 107-08;
   Ex. 7 at 42.
          Taking all reasonable inferences in favor of Plaintiffs, the Court would find that Plaintiffs
   have alleged that Velez was deliberately indifferent to Erika’s mental health needs. Specifically,
   based on Velez’s failure to change any of Erika’s treatment plans from March 2015 onward –
   seemingly copying and pasting plans from previous clinical summaries – raises the inference that
   Velez was just going through the motions and not actually offering substantive treatment to Erika.
   The Court thinks it relatively obvious that failing to address two years’ worth of serious mental
   health problems, including suicide attempts and suicidal ideation, would create a substantial risk
   that Erika would suffer further harm. Moreover, Erika’s expressed anxiety about her upcoming
   parole hearing, and admitted change in behavior leading up to the hearing, are other obvious red
   flags that could have put Velez on notice about Erika’s serious medical need. Additionally,
   Velez’s alleged deviation from CDCR policies – including failing to offer individualized treatment
   plans after IDTT meetings, see TAC ¶ 104 – is circumstantial evidence that Velez was deliberately
   indifferent to Erika’s medical needs. See Lemire, 726 F.3d at 1078-79 (recognizing that officers’
   failure to follow policies that were in place to protect inmates could allow a jury to conclude that
   the officers were aware that their actions would result in a substantial risk of harm).
          Finally, and most directly, the fact that three days before Erika committed suicide, Velez
   signed therapeutic notes listing Erika as at high risk for self harm, suggests that Velez was actually
   on notice about the potential risk to Erika. See TAC ¶ 95; Ex. 12. Provider Defendants respond
   to the new allegation about the signed therapeutic notes by arguing that “[i]t is illogical to read this
   list as anything other than a brief history of Rocha’s medical and psychological issues, particularly
   given the listing of medical issues such as right-hand pain and gynecological issues alongside
   Rocha’s psychological diagnoses.” However, on a motion to dismiss, the Court disagrees. Even
   if the listed diagnoses represented a history of Erika’s medical problems, there is nothing on the
   document indicating that Erika was not currently a high risk for self harm. Reading the document
   as Provider Defendants request would require the Court to ignore its duty to make all reasonable
   inferences in favor of Plaintiffs. At a basic level, just days before Erika committed suicide, Velez

                                                         12
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 14 of 30 Page ID #:3134



   (and Pulling) signed documents that listed Erika as a high risk for self harm. If that alleged
   document is not sufficient to plead subjective awareness of the risk, the Court is not sure what
   would be. As such, the Court would find that Plaintiffs sufficiently pleaded that Velez was
   deliberately indifferent to Erika’s medical needs.
          The allegations regarding Pulling’s subjective knowledge are even stronger as to both the
   failure to treat claim and failure to protect claims. For example, on March 4, Pulling met with
   Erika and Erika told him that she needed help with anxiety, but Pulling failed to provide a treatment
   plan. See TAC ¶ 84. At their next meeting, Pulling observed that Erika was “agitated,” “feeling
   overwhelmed” in part about her “self-doubt about her ability to successfully parole and remain out
   of prison.” Id. Nonetheless, Pulling left the “Plan/Disposition” section of the report blank. Id.
   On March 21, 2016, Erika told Pulling that she was experiencing increasing fear of never going
   home, and was isolating herself and refusing treatment groups. Id. ¶ 86. On March 28, 2016,
   Erika expressed she was really paranoid and that her paranoia might turn into suicidal ideation.
   Id. ¶ 87. Pulling gave her a treatment plan consisting of a Tibetan chant as a calming tool, which
   Plaintiffs allege did not meet the standard of care. Id. ¶ 87.
          Then, on March 31, 2016, Erika expressed suicidal ideation and was placed under
   continuous observation in “alternative housing” overnight. Id. ¶ 88. The next day, based on
   Erika’s denial of suicidal ideation, a psychiatrist discharged Erika from alternative housing. Id. ¶
   89. Plaintiffs allege that placement in alternative housing, where the subject prisoner would have
   had to wear a smock that revealed their backside to the other prisoners, often resulted in the subject
   prisoner retracting statements of suicidal ideation. Id. ¶ 88. Regardless, Erika retracted her
   suicidal ideation, yet still told the psychiatrist that she was feeling increasing anxiety about her
   upcoming parole hearing. Id. ¶ 89. The psychiatrist adjusted Erika’s medication and ordered a
   “five day step down.” Id. Another clinician conducted a Suicide Risk Evaluation on Erika and
   concluded that Erika posed a high chronic risk of suicide, but a low acute risk. See Ex. 7 at 41.
   However, the Suicide Risk Evaluation was incomplete, included copied information from previous
   assessments, and stated inaccurate information such as that Erika was “looking forward to paroling
   later this year to be with her children,” when in fact Erika did not have children. See TAC ¶ 90.
          Pulling was in charge of the five day step down, but did not conduct the required
   evaluations on day one or two. Id. ¶ 91. Then, on day three (April 4), he discontinued the follow
   up without completing a suicide risk assessment and without providing a clinical justification. Id.

                                                        13
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 15 of 30 Page ID #:3135



   ¶ 91. Discontinuing the follow up was a breach of CDCR policy. Id. That same day, Pulling
   asked Erika to take responsibility for using suicidal threats to get what she wanted. Id. ¶ 93.
   Plaintiff alleges that Pulling’s comments (that Erika was being manipulative) demonstrate a failure
   to meaningfully assess Erika’s suicide risk and constituted a violation of Coleman-ordered
   training. Id. Further, Plaintiffs allege that Pulling ended Erika’s suicide watch follow-up
   precautions on April 6, 2016 without conducting a suicide risk assessment. Id. ¶ 98. Pulling’s
   last meeting with Erika occurred on April 11, where Erika “became labile and wanted to go,” but
   Pulling did not schedule a follow-up meeting or make any substantive changes to Erika’s treatment
   plan. See id. ¶ 96. On April 13, 2016, Pulling signed therapeutic notes that listed Erika as a high
   risk for self harm. Id. ¶ 95. As previously mentioned, the CDCR reviewer classified Erika’s death
   as foreseeable and preventable. See id. ¶ 102.
          Reading the allegations in the light most favorable to Plaintiffs, the Court would conclude
   that they have sufficiently alleged that Pulling was deliberately indifferent to Erika’s medical needs
   and subjectively aware of the substantial risk of her suicide. From the time Pulling took over as
   Erika’s clinician, Erika expressed increasing anxiety about her upcoming parole hearing, isolated
   herself from other inmates, and (most seriously) expressed suicidal ideation. In response, Pulling
   failed to offer Erika updated treatment plans and removed her from the five day step down without
   assessing her risk of suicide. Declining to conduct a suicide risk assessment (in violation of CDCR
   policy) on someone who had just recently expressed suicidal ideation seems a clear case of being
   indifferent to the risk of suicide. By declining to conduct the assessment, Pulling deliberately
   chose not to determine whether Erika was a high risk for suicide. Intentional ignorance of an
   obvious risk is not a defense. See Farmer, 511 U.S. at 842 (“We doubt that a subjective approach
   will present prison officials with any serious motivation to take refuge in the zone between
   ignorance of obvious risks and actual knowledge of risks.” (internal quotation marks omitted)).
   Moreover, at this stage the Court does not think that Pulling can rely on the psychiatrist’s
   assessment that Erika represented a low risk of acute suicide because that psychiatrist’s assessment
   was incomplete and based in part on the false information that Erika had children that she was
   looking forward to seeing.
          Even if the Court were to discount all of Pulling’s actions leading up to Erika’s suicide as
   not indicative of a subjective awareness of the risk of suicide, the fact that Pulling signed a form
   stating that Erika was a high risk for self harm one day before she committed suicide is

                                                        14
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 16 of 30 Page ID #:3136



   determinative. Id. ¶ 95. Moreover, in conjunction with the CDCR’s conclusion that Erika’s death
   was foreseeable and preventable, the Court would conclude that Plaintiffs have sufficiently
   pleaded that Pulling had subjective knowledge of the risks of harm to Erika.
            The Court recognizes that all of Velez’s and Pulling’s alleged actions could also be
   explained by negligence, or even gross negligence, which would not subject them to Plaintiffs’
   Eighth Amendment claims. However, the Court thinks that at the pleading stage, it is premature
   to draw that line and where, as here, the allegations raise suggestions of deliberate indifference,
   the Court must let the case proceed to discovery. In fact, the vast majority of cases that Defendants
   cite in their briefs were decided on summary judgment. See, e.g., Simmons, 609 F.3d at 1018 (“We
   cannot agree, however, that the evidence supports the inference that Nurse Jones knew that Jasper
   ‘was at acute risk of harm’ at the time he killed himself.” (first emphasis added); Toguchi, 391
   F.3d at 1056. That is not to say that courts may never dismiss Eighth Amendment cases on motions
   to dismiss (indeed, this Court has previously done so, albeit with leave to amend), but just to point
   out that here there are sufficient allegations of the Provider Defendant’s culpable mindsets.
            Provider Defendants also argue that Plaintiffs did not allege a causal connection between
   Provider Defendants’ actions or omissions and Erika’s suicide. CIW Motion at 8-9. Plaintiffs
   argue that they have established causation by citing Paragraphs 109 and 110 of the TAC, which
   state:
                   109. Defendants Pulling and Velez failed to provide necessary
                   treatment to Erika, despite being on actual notice that she was
                   experiencing increased symptoms of mental illness and risk factors
                   for suicide. Defendants Pulling and Velez failed to meaningfully
                   implement individualized treatment planning for Erika to reduce
                   future suicidal ideation, anxiety, and depression, given her reported
                   symptoms, in violation of CDCR policy and training. Rather than
                   meaningfully assess Erika’s treatment needs, Defendant Pulling
                   simply copied and pasted formulaic prior descriptions. Defendant
                   Pulling further discounted Erika’s expressed symptoms of suicidal
                   ideation, and, rather than conducting a comprehensive suicide risk
                   assessment, accused her of being manipulative and acting like a
                   child. This lack of treatment in the face of Erika’s growing anxiety
                   and depression led directly to her death and violated CDCR policy
                   and training.
                   110. The Coleman Court orders and CDCR policies and procedures
                   requiring mental health clinicians to implement individualized
                   treatment planning, to conduct meaningful assessments of patient
                   needs, and to complete comprehensive suicide risk assessments

                                                        15
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 17 of 30 Page ID #:3137



                  exist in order to prevent the deaths of prisoners with serious risk of
                  suicide. Erika’s death was a direct and foreseeable consequence of
                  her clinicians’ failure to comply with these requirements.
   TAC ¶¶ 109-10.
          Although the Court must engage in an individualized causation analysis, see Leer, 844 F.2d
   at 633-34, “[a]s a practical matter, plaintiffs who have already demonstrated a triable issue of fact
   as to whether prison officials exposed them to a substantial risk of harm, and who actually suffered
   precisely the type of harm that was foreseen, will also typically be able to demonstrate a triable
   issue of fact as to causation,” see Lemire, 726 F.3d at 1080-81. The Court thinks that Lemire
   answers the causation question here. The Court thinks that allegations about Pulling and Velez
   failing to: (1) offer individualized mental health plans, (2) respond to increasing anxieties about
   the parole hearing, or (3) assess Erika’s risk for suicide, are all actions or omissions that could
   plausibly have led to Erika’s declining mental health and suicide. As explained, “CDCR’s own
   internal review concluded that Erika’s death was both foreseeable and preventable.” TAC ¶ 102.
   At the pleading stage it is reasonable to conclude that if Provider Defendants had acted differently,
   they may have prevented Erika’s death.
          The Court recognizes that it may seem that it is changing its tune from previous rulings,
   but after further briefing, more research on the subjective knowledge requirement at the pleading
   stage, and more time spent analyzing the factual allegations, the Court would conclude that
   Plaintiffs have pleaded Eighth Amendment violations against Provider Defendants. Plaintiffs’
   allegations may ultimately not be born out, but accepting the allegations as true and construing
   them in the light most favorable to Plaintiffs, the Court would conclude that Plaintiffs have stated
   claims under their first and second causes of action.
                          ii. Supervisory Defendants (Hughes and Elliot)
          The Supervisory Defendants did not re-raise their argument that Plaintiffs failed to state
   Eighth Amendment claims against them. See Reply ISO CIW Motion, Docket No. 136, at 9-10.
   The TAC is substantially similar to the SAC regarding the Supervisory Defendants. As such, the
   Court is not inclined to reconsider its previous ruling and would adopt the reasoning set forth in
   its December 21, 2018 Final Order on Defendants’ Second Motion to Dismiss (Second Dismissal
   Order). See Docket No. 110, at 12-16. In a nutshell, the Court previously concluded that Plaintiffs
   had sufficiently alleged that the Supervisory Defendants were responsible for implementing the
   Coleman orders and that they had failed to do so. Id. at 15. As to causation, the Court concluded

                                                        16
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 18 of 30 Page ID #:3138



   that Plaintiffs had sufficiently alleged that the Supervisory Defendants’ failure to implement the
   policies caused Erika’s injury because some of the policies were meant to remediate the type of
   problems that occurred during Erika’s care. See id.
                  2. Headquarters Defendants
           The Court has already ruled that Plaintiffs sufficiently alleged that the Headquarters
   Defendants violated Erika’s Eighth Amendment right. See Second Dismissal Order at 16-18. The
   Headquarters Defendants nonetheless rehash their argument that their inaction did not cause
   Erika’s death. See HQ Motion at 8-9. In addition, the Headquarters Defendants argue that the
   exhibits attached to the TAC actually contradict Plaintiffs’ allegations of deliberate indifference.
   Id. 9-11.
           The Court would not reconsider its causation analysis. At the motion to dismiss stage,
   there is not a high burden to pleading causation. See Second Dismissal Order at 17-18; see also
   Lemire, 726 F.3d at 1080-81.
           As to Defendants’ argument about the exhibits, the Court is hesitant to weigh the import
   of 600 pages of documents on a motion to dismiss. While the exhibits do include some statements
   that prison officials were working toward implementing the Special Master’s recommendations,
   see Ex. 3 at 2-3, the exhibits also describe previously-revealed deficiencies that officials had not
   remediated, see Ex. 7 at 41-42. For example, Plaintiffs allege that in the 2015 Audit, the Special
   Master described deficiencies regarding clinicians perceiving inmates to be manipulative, and
   failure to complete Suicide Risk Evaluations. See TAC ¶ 49. The 2017 report about Erika’s death
   noted that Pulling discussed that Erika needed to take responsibilities for her actions, suggesting
   that Pulling thought she was being manipulative. See Ex. 7 at 42. The 2017 report also noted that
   the Suicide Risk Evaluation form that a clinician filled out on April 1, 2016 was not complete, did
   not include an update of current information, and carried over information from previous
   assessments. Id. at 43. Even if the Special Master commended officials for working towards
   bettering the prisons’ suicide prevention protocols, on a motion to dismiss, the failure to implement
   certain specific policies (or ensure that they were being followed) is sufficient to state a claim at
   this stage.
                  3. Defendant Jaimez
           Plaintiffs did not serve Defendant Jaimez until October 17, 2018 and, as such, this is the
   first time he has moved to dismiss the claims against him. See Proof of Service, Docket No. 92.


                                                        17
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 19 of 30 Page ID #:3139



   In the TAC, Plaintiffs allege that Jaimez was the correctional officer at CIW responsible for
   conducting safety checks of Erika’s cell in the early morning of April 14, 2016. TAC ¶ 30. Jaimez
   allegedly failed to perform the safety check in violation of CDCR policy and also failed to timely
   summon or provide medical care for Erika. See id. When Jaimez discovered Erika hanging in her
   cell, she was in a state of rigor mortis, suggesting that she had been hanging for several hours. Id.
   ¶¶ 97-98. Jaimez had not conducted a safety check for more than two hours prior to finding Erika’s
   body, in violation of CDCR policy. Id. ¶ 98.
          Jaimez argues that the Eighth Amendment claims against him must be dismissed because
   Plaintiffs cannot allege that Jaimez knew that Erika was in substantial danger of suicide. See HQ
   Motion at 13. Jaimez continues that Plaintiffs have not specifically alleged that he knew Erika’s
   medical history, or that he knew she was suicidal just because she was housed in the Support Care
   Unit. Id. Plaintiffs respond that Jaimez knew that inmates housed in the Support Care Unit were
   at a greater risk for suicide and that “CDCR policy required regular checks by custody staff over
   inmates housed in the Support Care Unit specifically to intervene should a prisoner have a medical
   crisis.” TAC ¶ 99.
          Jaimez’s focus on his subjective knowledge as to Erika specifically is misguided. In
   Lemire, the Ninth Circuit held that the proper deliberate indifference inquiry is whether defendants
   knew that their actions posed a serious risk of substantial harm to any prisoner similarly situated
   to the one who ultimately ended up suffering harm. See Lemire, 726 F.3d at 1078-79 (“The
   appropriate inquiry was whether the Supervisory Defendants were aware that removing all floor
   officers from Building 8 for over three and a half hours would pose a substantial risk of serious
   harm to someone in St. Jovite’s situation, not simply whether they were subjectively aware of St.
   Jovite’s specific medical needs.”). Moreover, Jaimez did not need to know that his failure to
   conduct the required checks led to a substantial risk of suicide – it would be enough to know that
   someone in Erika’s position would be “exposed to a substantial risk of some range of serious
   harms; the harm [the inmate] actually suffered need not have been the most likely result among
   this range of outcomes.” Id. at 1076.
          The Court would conclude that Plaintiffs have sufficiently pleaded that Jaimez ignored a
   substantial risk of harm when he failed to follow the CDCR policy and conduct the required check.
   Inmates in the Support Care Unit were housed there because they were part of the EOP, which is
   for prisoners with “acute onset or significant decompensation of a serious mental disorder” or

                                                        18
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 20 of 30 Page ID #:3140



   “[i]nability to function in [the] General Population.” TAC ¶ 78. Reading the allegations in the
   light most favorable to Plaintiffs, it is reasonable to conclude that an officer that failed to check on
   a specialized population of inmates at the required intervals would know that he was exposing the
   inmates to a substantial risk. See Lemire, 726 F.3d at 1069 (noting that the housing unit at issue
   was for “CCCMS inmates, meaning they suffered from any of a variety of psychiatric illnesses.
   CCCMS is the lowest level of care in the State’s prison mental health delivery system, and is
   designed to provide a level of care equivalent to that received by non-incarcerated patients through
   outpatient psychiatric treatment.”).
                  4. Qualified Immunity
           “When, as here, defendants assert qualified immunity in a motion to dismiss under Rule
   12(b)(6), dismissal is not appropriate unless we can determine, based on the complaint itself, that
   qualified immunity applies.” O’Brien v. Welty, 818 F.3d 920, 936 (9th Cir. 2016) (internal
   quotation marks omitted). The doctrine of qualified immunity protects government officials “from
   liability insofar as their conduct does not violate clearly established or constitutional rights of
   which a reasonable person would have known.” Stanton v. Sims, 571 U.S. 3, 4-5 (2013) (per
   curiam) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Whether a defendant is entitled
   to qualified immunity is a two-part inquiry that asks: “(1) Was the law governing the official’s
   conduct clearly established? (2) Under that law, could a reasonable officer have believed the
   conduct was lawful?” Mackinney v. Nielsen, 69 F.3d 1002, 1005 (9th Cir. 1995) (quoting Act Up!
   Portland v. Bagley, 988 F.2d 868, 871 (9th Cir. 1993)). In Anderson v. Creighton, the Supreme
   Court instructed courts to examine whether the “contours of the right” in the action were
   sufficiently clear so that a reasonable official would understand that he or she was violating the
   right. 483 U.S. 635, 640 (1987). The Supreme Court has “repeatedly told courts . . . not to define
   clearly established law at a high level of generality.” Ashcroft v. al-Kidd, 563 U.S. 731, 742
   (2011). “The dispositive question is whether the violative nature of particular conduct is clearly
   established.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (internal quotation marks
   omitted).
          Plaintiffs bear the burden of proving the existence of a clearly established right at the time
   of the allegedly impermissible conduct. See Plumhoff v. Rickard, 134 S. Ct. 2012 (2014); Reese
   v. Cty. of Sacramento, 888 F.3d 1030, 1038 (9th Cir. 2018); Isayeva v. Sacramento Sheriff’s Dep’t,
   872 F.3d 938, 947 (9th Cir. 2017); Maraziti v. First Interstate Bank of California, 953 F.2d 520,

                                                         19
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 21 of 30 Page ID #:3141



   523 (9th Cir. 1992). Put simply, “Plaintiffs must point to prior case law that articulates a
   constitutional rule specific enough to alert these [Defendants] in this case that their particular
   conduct was unlawful.” See Sharp v. Cty. of Orange, 871 F.3d 901, 911 (9th Cir. 2017). The case
   law “must be ‘controlling’ − from the Ninth Circuit or Supreme Court − or otherwise be embraced
   by a ‘consensus’ of courts outside the relevant jurisdiction.” Id. “For a constitutional or statutory
   right to be clearly established, there does not need to be a factually indistinguishable case spelling
   out liability, but existing precedent ‘must have placed the statutory or constitutional question
   beyond debate.’ ” NeSmith v. Cty. of San Diego, No. 15CV629 JLS (JMA), 2016 WL 4515857, at
   *5 (S.D. Cal. Jan. 27, 2016) (quoting al-Kidd, 131 S. Ct. at 2083).
          As previously stated, the Court thinks that the questions of qualified immunity in this case
   are better suited to determination on summary judgment because of potential factual questions.
   See Second Dismissal Order at 19-20. The Court’s feeling has not changed after this round of
   briefing. While the Court would narrowly define the particular conduct at issue as mandated in
   recent Supreme Court cases, see e.g. Mullenix, 136 S. Ct. at 308, the Court thinks that no matter
   how it defines the right at issue, the Defendants’ subjective knowledge of certain facts will
   determine whether the unlawfulness of Defendants’ actions was “beyond debate,” see Taylor, 125
   S. Ct. at 2044.
          First, as to the Provider Defendants and Defendant Jaimez, the Court thinks it is beyond
   debate that: (1) deliberately ignoring certain policies designed to protect inmates suffering from
   mental health issues, and (2) deliberately ignoring other red flags that an inmate may be at risk of
   substantial harm is unconstitutional. See Lemire, 726 F.3d at 1078-79 (holding that removing all
   floor officers from a housing unit of inmates with mental health problems, such that nobody could
   conduct the required cell checks, can sustain an Eighth Amendment claim); Clouthier v. Cty. of
   Contra Costa, 591 F.3d 1232, 1245 (9th Cir. 2010) (holding that mental health professional that
   removed key suicide prevention measures from suicidal plaintiff was not entitled to qualified
   immunity) overruled on other grounds by Castro, 833 F.3d 1060. Accepting all of Plaintiffs’
   allegations as true, Jaimez deliberately failed to follow a policy designed to keep inmates with
   mental health problems safe, TAC ¶¶ 97-99; Velez failed to offer Erika personalized treatment for
   her severe mental health issues, id. ¶¶ 81-83; and Pulling failed to assess Erika’s risk of suicidality,
   in violation of CDCR policy, despite obvious red flags about Erika’s mental state, id. ¶¶ 91-93.
   As such, the Court would deny these Defendants qualified immunity at this stage.

                                                         20
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 22 of 30 Page ID #:3142



           The qualified immunity question as to the Supervisory and Headquarters Defendants is
   more interesting. Plaintiffs, again, have not directed the Court to a precedential case for the
   premise that that the Supervisory and Headquarters Defendants’ particular conduct – failure to
   implement fixes to known deficiencies in suicide prevention – was a clearly established Eighth
   Amendment violation. See Second Dismissal Order at 22. Instead, Plaintiffs argue that the
   Supervisory and Headquarters Defendants’ conduct is obviously violative of the Eighth
   Amendment. See HQ Opp’n at 11-12. The Court is inclined to agree with Plaintiffs at the motion
   to dismiss stage because it must assume the truth of the allegations.
           If, as Plaintiffs argue, the Supervisory and Headquarters Defendants are deliberately
   refusing to implement Coleman court orders designed to remediate constitutionally-deficient care,
   then the violative nature of their conduct is obvious. See Sharp, 871 F.3d at 911 (“[I]n a
   sufficiently ‘obvious’ case of constitutional misconduct, we do not require a precise factual
   analogue in our judicial precedents.” (citing Brosseau v. Haugen, 543 U.S. 194, 199 (2004) (per
   curiam) (“[I]n an obvious case, [highly generalized] standards can ‘clearly establish’ the answer,
   even without a body of relevant case law.”)). While, such “obvious” cases are rare, Sharp, 871
   F.3d at 911, refusing to implement constitutionally-required policies would seemingly fit the bill.
   The constitutional nature of the Coleman court orders also distinguishes the instant case from
   Taylor, where the Supreme Court held that an incarcerated person’s right to “the proper
   implementation of adequate suicide prevention protocols” was not clearly established in November
   2004. 135 S. Ct. at 2044. Here, reading the allegations in the light most favorable to Plaintiffs,
   they are not only arguing that the Supervisory and Headquarters Defendants failed to adopt
   adequate suicide prevention policies, but rather that the Defendants intentionally disobeyed the
   Coleman court ordered policies, which represented some constitutionally-mandated minimum
   standard or care. See Coleman v. Brown, 938 F. Supp. 2d 955, 972-73 (E.D. Cal. 2013) (“Over
   the past seventeen years this court has issued over one hundred other substantive orders to
   defendants in an ongoing effort to bring the CDCR’s mental health care delivery system into
   compliance with Eighth Amendment standards. Those orders have been focused on core issues
   including . . . suicide prevention.”).
           As this Court previously recognized, there may be other issues about how quickly the
   Supervisory and Headquarters Defendants would have to comply with the Coleman orders, see
   Second Dismissal Order at 19, but the Court thinks that factual development will aid the inquiry.

                                                       21
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 23 of 30 Page ID #:3143



   See CIW Reply at 12 (“There remain many questions and uncertainties regarding when a
   supervisory employee’s alleged failure to implement policies to address deficiencies will rise to
   the level of a constitutional violation.”). Therefore, the Court would deny without prejudice
   qualified immunity to the Supervisory and Headquarters Defendants on the first and second causes
   of action at this time.
           B. Third Cause of Action: Substantive Due Process Violation9
           In the third cause of action, Plaintiff Reza alleges that Defendants’ “aforementioned acts
   and/or omissions” of deliberate indifference to Erika’s serious medical need deprived “Reza of her
   liberty interests in the parent-child relationship in violation of their substantive due process rights
   as defined by the First and Fourteenth Amendments of the Constitution.” See TAC ¶ 159.
           Defendants argue that the claim must be dismissed because Reza was not a natural,
   adoptive, or custodial parent of Erika, and did not have a tie with Erika “demonstrating an enduring
   assumption of parental responsibility.” See HQ Motion at 7. Defendants therefore argue the
   relationship is not afforded constitutional protection. See id.
           “[I]ntimate association receives protection as a fundamental element of personal liberty.
   Such protection, however, extends only to certain kinds of highly personal relationships.” Erotic
   Serv. Provider Legal Educ. & Research Project v. Gascon, 880 F.3d 450, 458 (9th Cir. 2018)
   (citations omitted). Neither side has directed the Court to any case in which a “parental figure”
   (as opposed to an actual parent) was held to have a substantive due process right to familial
   association. Similarly, neither side has directed the Court to any case in which such an argument
   was advanced and rejected. In the absence of binding or even persuasive authority on this point,
   the Court must consider whether any precedent lends support to the notion that a “parental figure”
   may raise a constitutional claim predicated on a state actor’s alleged interference with the right to
   intimate association.
                    It is well established that a parent has a “fundamental liberty
                    interest” in “the companionship and society of his or her child” and
                    that “[t]he state’s interference with that liberty interest without due
                    process of law is remediable under Section 1983.” Kelson v. City of
                    Springfield, 767 F.2d 651, 654-55 (9th Cir. 1985) (citing Santosky
                    v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599

   9
     Defendants argue that the Court did not grant leave to amend as to any claims except for the Eighth Amendment
   claims. See HQ Motion at 15-16; CIW Motion at 10-11. The Court recognizes that it could have been clearer on the
   issue, but it intended to grant leave to amend as to all claims. As such, “law of the case” considerations are not at
   issue here.

                                                                22
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 24 of 30 Page ID #:3144



                  (1982)). “[T]his constitutional interest in familial companionship
                  and society logically extends to protect children from unwarranted
                  state interference with their relationships with their parents.” Smith
                  v. City of Fontana, 818 F.2d 1411, 1418 (9th Cir. 1987) overruled
                  on other grounds by Hodgers-Durgin v. de la Vina, 199 F.3d 1037
                  (9th Cir. 1999). Moreover, “the First Amendment protects those
                  relationships, including family relationships, that presuppose ‘deep
                  attachments and commitments to the necessarily few other
                  individuals with whom one shares not only a special community of
                  thoughts, experiences, and beliefs but also distinctively personal
                  aspects of one’s life.’” Board of Dir. v. Rotary Club, 481 U.S. 537,
                  545, 107 S. Ct. 1940, 95 L. Ed. 2d 474 (1987) (quoting Roberts v.
                  United States Jaycees, 468 U.S. 609, 619-20, 104 S. Ct. 3244, 82 L.
                  Ed. 2d 462 (1984)); see also Conti v. City of Fremont, 919 F.2d
                  1385, 1388-89 (9th Cir. 1990).
   Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001). In Roberts v. United States Jaycees,
   468 U.S. 609 (1984), the Supreme Court considered a large civic organization’s categorical
   exclusion of women. The state of Minnesota enacted legislation requiring the organization to admit
   women; the organization brought suit in federal district court seeking declaratory and injunctive
   relief to prevent enforcement of the legislation. See id. Beginning with the proposition that “[t]he
   Court has long recognized that, because the Bill of Rights is designed to secure individual liberty,
   it must afford the formation and preservation of certain kinds of highly personal relationships a
   substantial measure of sanctuary from unjustified interference by the State,” the Court went on to
   describe in dicta the potential application of this right. See id. at 618-19.
                  The personal affiliations that exemplify these considerations, and
                  that therefore suggest some relevant limitations on the relationships
                  that might be entitled to this sort of constitutional protection, are
                  those that attend the creation and sustenance of a family – marriage,
                  e.g., Zablocki v. Redhail, [434 U.S. 374, 383-86 (1978)]; childbirth,
                  e.g., Carey v. Population Services International, [431 U.S. 678,
                  684-86 (1977)]; the raising and education of children, e.g., Smith v.
                  Organization of Foster Families, [431 U.S. 816, 844 (1977)]; and
                  cohabitation with one’s relatives, e.g., Moore v. East Cleveland,
                  [431 U.S. 494, 503-04 (1977) (plurality opinion)]. Family
                  relationships, by their nature, involve deep attachments and
                  commitments to the necessarily few other individuals with whom
                  one shares not only a special community of thoughts, experiences,
                  and beliefs but also distinctively personal aspects of one’s life.
                  Among other things, therefore, they are distinguished by such
                  attributes as relative smallness, a high degree of selectivity in
                  decisions to begin and maintain the affiliation, and seclusion from
                  others in critical aspects of the relationship. As a general matter,
                                                         23
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 25 of 30 Page ID #:3145



                     only relationships with these sorts of qualities are likely to reflect
                     the considerations that have led to an understanding of freedom of
                     association as an intrinsic element of personal liberty. Conversely,
                     an association lacking these qualities − such as a large business
                     enterprise − seems remote from the concerns giving rise to this
                     constitutional protection. Accordingly, the Constitution undoubted-
                     ly imposes constraints on the State’s power to control the selection
                     of one’s spouse that would not apply to regulations affecting the
                     choice of one’s fellow employees. Compare Loving v. Virginia, 388
                     U.S. 1, 12 (1967), with Railway Mail Assn. v. Corsi, 326 U.S. 88,
                     93-94 (1945).
   Id. at 619-20. The Court further stated that determining whether a relationship is afforded
   constitutional protection “unavoidably entails a careful assessment of where that relationship’s
   objective characteristics locate it on a spectrum from the most intimate to the most attenuated of
   personal attachments.” Id. at 621. The Court declined to “mark the potentially significant points
   on this terrain with any precision” and instead noted that factors that may be relevant include “size,
   purpose, policies, selectivity, congeniality, and other characteristics that in a particular case may
   be pertinent.” Id.10
            The Ninth Circuit recently addressed the contours of protectable familial relations in
   Wheeler v. City of Santa Clara, 894 F.3d 1046, 1058 (9th Cir. 2018). There, the decedent’s
   biological son had been adopted as a child yet maintained a “close relationship with [his biological
   mother] during part of his childhood and throughout his adult life.” Id. at 1050. Among other
   claims resulting from his biological mother’s being killed by police, Wheeler brought a Section
   1983 cause of action under the Fourteenth Amendment for loss of companionship resulting from
   her death. The court rejected that claim because Wheeler did not plead that he and his biological
   mother had a sufficiently protectable relationship. Id. at 1058. First, the court observed that, in
   this area, “[j]udicially enforceable Fourteenth Amendment interests require enduring relationships


   10
      Application of this standard produces somewhat inconsistent results as the objective characteristics of any particular
   relationship will vary and must be carefully assessed. For instance, in Piscottano v. Murphy, 511 F.3d 247, 278-80
   (2d Cir. 2007), the Second Circuit entertained an argument that members of the Outlaws Motorcycle Club could assert
   a claim predicated on “close personal friendship” but found that the friendships there did not meet the Roberts standard
   because there was insufficient evidence to show the Outlaws were either a small or particularly selective group. On
   the other hand, some cases have found that friendships, seemingly regardless of the degree of closeness, are not
   afforded constitutional protection. See, e.g., Silverstein v. Lawrence Union Free Sch. Dist. No. 15, No. 10-CV-10-
   933, 2011 U.S. Dist. LEXIS 34200, 2011 WL 1261122, at *6 (E.D.N.Y. Feb. 15, 2011), report and recommendation
   adopted, No. 10-CV-10-933, 2011 U.S. Dist. LEXIS 34239, 2011 WL 1261114 (E.D.N.Y. Mar. 30, 2011); Cf. Dupont
   v. New Jersey State Police, No. 08-CV-10220, 2009 U.S. Dist. LEXIS 71990, 2009 WL 2486052, at *9 (S.D.N.Y.
   Aug. 14, 2009) (finding no clearly established law protecting friendship in the qualified immunity context).

                                                                  24
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 26 of 30 Page ID #:3146



   reflecting an assumption of parental responsibility and stem from the emotional attachments that
   derive from the intimacy of daily association, and from the role it plays in promoting a way of life
   through the instruction of children.” Id. at 1058 (internal quotation marks and alterations omitted).
   Wheeler, the Court concluded could not demonstrate this type of relationship because “[Wheeler’s
   biological mother] surrendered Wheeler for adoption as an infant − choosing to legally sever her
   relationship with him and to give up all rights and responsibilities related to his care . . . [and did
   not] raise[] him, otherwise resume[] responsibility for his upbringing, or even maintain[] consistent
   contact with him during his childhood.” Id. Although, the court dismissed Wheeler’s claim, it
   was quick to state, “[w]e confine our holding to the case before us, arising from the particular
   nature of Wheeler and Colbert’s relationship as alleged. Questions concerning all adopted-out
   children or those raised in non-traditional family arrangements are not before us today.” Id.
   However, the court additionally noted that: “Few close relationships − even between blood
   relatives − can serve as a basis for asserting Fourteenth Amendment loss of companionship claims.
   See Ward v. City of San Jose, 967 F.2d 280, 284 (9th Cir. 1991) (finding siblings could not
   maintain a claim for loss of their brother’s companionship).”
            Here, Plaintiffs allege that Reza was Erika’s “stepmother,” Erika’s father’s partner for 21
   years, and Erika’s half-sisters’ mother. See TAC ¶ 19. Reza and Erika “maintained their close
   relationship” while Erika was incarcerated and Reza visited her at CIW. Id. Plaintiffs further
   state:
                   During this period, Erika frequently stayed with her father’s partner,
                   Plaintiff Linda Reza, and their family. When initially placed with
                   her paternal grandmother, Erika visited Linda Reza’s house once or
                   twice a month on the weekend. Later, when placed in group homes,
                   Erika would periodically run away to live instead at Linda’s home.
                   During this period they lived together, Linda and Erika developed a
                   close relationship. They cooked together and spent time as a family
                   with Linda’s other children, including Erika’s sister Geraldine.
                   On or around February 2, 1996, Erika was placed in a group home
                   called the International Home for Girls. It quickly became clear that
                   this was not a good placement for Erika, who would prefer to live
                   with her father, Linda, and her sister Geraldine. Erika’s social
                   worker at the time interviewed Linda and determined that her home
                   would be a stable environment for Erika; the social worker told
                   Linda that she would recommend the placement at Linda’s house.
                   However, on February 12, 1996, Erika was arrested along with
                   another resident of the International Home for Girls.


                                                         25
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 27 of 30 Page ID #:3147



   Id. ¶¶ 68-69. As newly delineated in the TAC, Plaintiffs aver that “Erika wanted the [2011] transfer
   to CIW specifically so she could be closer to Linda and her sisters, who live in Southern California.
   After the death of her father, in July 2008, Linda Reza became Erika’s sole living parent. Erika
   referred to Linda as ‘mom’ and considered herself to be Linda’s daughter.” Id. ¶ 75
            Although Wheeler did not deal with the exact type of relationship at issue here, the Court
   thinks it provides persuasive support in favor of granting Defendants’ motions on this claim. While
   Reza claims to be Erika’s stepmother, purportedly “maintained a close relationship with Erika,”
   and periodically let Erika live with her when she was young, Plaintiffs do not allege that Reza ever
   assumed “parental responsibility” for Erika or even that they had “the intimacy of daily
   association” other than during brief periods which occurred decades before Erika’s death.11 Based
   on the allegations, the period when Erika and Reza “lived together” could not have been more than
   two years and even then it appears that the actual periods of “living together” were at best sporadic.
   Id.¶¶ 67-69 (describing that Erika was born in November 1980, sent to live with various relatives
   in 1987, placed in group homes when she was approximately 14 (1994), would periodically run
   away from the group homes to live with Reza, until in February 1996 she was placed in the
   International Home for Girls). And while Erika may have been about to move into Reza’s home
   before she was arrested in 1996, this assumption of parental responsibility did not occur nor was
   it apparently even attempted during the period from 1988 to February of 1996 when Erika was
   suffering the assaults and deprivations while living with other family members and in group
   homes. Finally, even if Reza’s visits to CIW were “frequent,” they still would only be periodic
   rather than the type of “daily association” that Wheeler references. In a lot of ways, Reza and
   Erika’s relationship resembles the one alleged in Wheeler (albeit without any biological
   connection): “a close relationship with [Reza] during part of [her] childhood and throughout [her]
   adult life.” Wheeler, 894 F.3d at 1058. But as the court held in Wheeler, that is not enough. The
   Court does not think that Erika’s referring to Reza as “mom” and requesting a move to CIW to be
   closer to Reza significantly changes the analysis. As such, the Court would conclude that pursuant
   to Wheeler, Reza’s substantive due process claim fails.
            C. Fourth Cause of Action: Violations of the ADA and Rehabilitation Act
            Plaintiffs allegations regarding violations of the ADA and Rehabilitation Act are exactly

   11
      It is noted that the Coleman report indicated that Erika “had marginal family support, with the last visit occurring
   in January 2016.” See Exhibit 7 at 40.

                                                                 26
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 28 of 30 Page ID #:3148



   the same as those in the SAC. The Court would not reconsider its ruling on this cause of action
   and adopts its reasoning from the Second Dismissal Order. See Second Dismissal Order at 15-16.
              D. Fifth, Sixth, Seventh and Eighth Causes of Action: State Law Claims
              Defendants argue that the fifth through eighth claims (“State Law Claims”) asserted by the
   estate of Erika Rocha should be dismissed for failure to comply with the California Government
   Claims Act (“GCA”), Cal. Gov’t Code §§ 900 et seq. See HQ Motion at 20-22. The Court is not
   inclined to revisit its previous ruling that the Estate did not comply with the GCA. See Second
   Dismissal Order 27-29.12 As such, the Court would dismiss all State Law Claims brought by the
   Estate.
              Plaintiffs now contend that Geraldine and Freida (Erika’s sisters) also assert the wrongful
   death claim13 in their individual capacities rather than just as representatives of the Estate.
   Therefore, the Court must (for the first time) decide whether Geraldine and Freida are individual
   plaintiffs or are exclusively representatives of the Estate.
              Plaintiffs argue that “ALL Plaintiffs” assert the sixth cause of action against all Defendants
   except CDCR, and that because the TAC describes Erika’s sisters as “heirs,” they are included in
   “ALL Plaintiffs” as individuals. See HQ Opp’n at 22-23. The problem the Court has with this
   contention is that the description of Geraldine and Freida in the operative complaint clearly
   characterizes them not as individual plaintiffs, but as representatives of the Estate: “Plaintiff
   ESTATE OF ERIKA ROCHA brings this action by and through successors-in-interest and heirs
   GERALDINE ROCHA and FREIDA ROCHA, pursuant to California Code of Civil Procedure §
   377.30 and § 377.60.” TAC ¶ 18. Nowhere does the TAC describe Geraldine and Freida as
   “Plaintiffs” distinct from their representation of the Estate. There is no separate paragraph in the
   TAC that says, “Plaintiff Geraldine” or “Plaintiff Freida.” The Court thinks that the most obvious
   reading of the TAC does not include Geraldine and Freida as individual plaintiffs. See id. ¶ 18.14


   12
      The Court explained that both the purported individual claimants (Geraldine and Freida) and the estate claimant
   were required under applicable law to file GCA forms. See Second Dismissal Order at 28. It was and is undisputed
   that Geraldine and Freida filled out the form on their own behalf, in their individual capacities. However, the Court
   concluded (and here again concludes) that the mere listing of Erika’s name in Geraldine and Freida’s form, under the
   section for “related claims,” was not sufficient to satisfy the requirement that Erika’s estate file a separate GCA form.
   Id. at 28-29. Thus, Erika’s estate did not comply with the GCA.
   13
        Plaintiffs do not argue that Geraldine and Freida assert any of the other State Law Claims.
   14
     Plaintiffs’ argument that “ALL Plaintiffs” must include someone other than the Estate and Reza is unconvincing.
   For one, Plaintiffs did not disclaim that Reza was not pursuing the State Law Claims until their opposition. See HQ
   Opp’n at 21. Further, the reference to “ALL Plaintiffs” for the wrongful death cause of action is likely just a drafting

                                                                   27
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 29 of 30 Page ID #:3149




            Concluding that the TAC does not include Geraldine and Freida as individual plaintiffs
   does not end the Court’s analysis, however. The original pro per Complaint filed in this action
   adds another wrinkle. In the original Complaint, Geraldine (but not Freida)15 was the only Plaintiff
   and listed herself as such: “Plaintiff GERALDINE ROCHA is the sister, successor in interest, and
   an heir at law of Erika Rocha, the deceased.” See Complaint, Docket No. 1, ¶ 5. The FAC dropped
   Geraldine as a named plaintiff and instead included the same language as the TAC: “Plaintiff
   ESTATE OF ERIKA ROCHA brings this action by and through successors-in-interest and heirs
   GERALDINE ROCHA and FREIDA ROCHA.” FAC ¶ 12.
            Defendants argue that by omitting Geraldine as a nominal individual plaintiff, the FAC
   constituted a voluntary dismissal of Geraldine’s individual claims. Both sets of Defendants rely
   on Spreckels v. Spreckels, 172 Cal. 789 (1916)16 for their assertion that the change in parties
   between the Complaint and FAC acted as a voluntary dismissal of Geraldine’s individual claims.
   Plaintiffs do not address the argument.
            The Court would agree with Defendants that by clearly filing the original complaint as an
   individual plaintiff, but then omitting herself as an individual plaintiff in the FAC, Geraldine
   voluntarily dismissed her claims against Defendants. Spreckels decided as much on similar facts.
   In Spreckels, Claus and Rudolph Spreckels filed a complaint as executors of a will of the decedent,
   and as individuals asserting their own claims. See 172 Cal. at 790. By leave of court, the Spreckels
   filed a second amended complaint as executors, but this time omitted themselves as individuals.
   Id. The California Supreme Court held that the omission of their names “worked a discontinuance
   of the action” as to their being individual plaintiffs and was “equivalent to a voluntary dismissal.”
   Id.; see also Contract Eng’rs v. California-Doran Heat Treating Co., 258 Cal. App. 2d 546, 550-
   551 (1968) (recognizing that voluntary withdrawal of plaintiffs constituted a discontinuance of the
   action so far as those plaintiffs were concerned).


   error, as evidenced by the fact that there is some unexplained reference to “Sandra Vela’s rights.” TAC ¶ 182. This
   is the only mention of a Sandra Vela, suggesting that it may have been copied from a previous complaint in a different
   case.
   15
     Because Freida was never included in any of the complaints as an individual plaintiff, the Court would conclude
   that she is not a plaintiff here either.
   16
     Defendants also rely on Lamoreux v. San Diego and Arizona Eastern Railway Co., 48 Cal. 2d 617 (1957), but the
   Court does not find that case particularly relevant. Lamoreux held that omitting a defendant from a second complaint
   constituted a voluntary dismissal of that party. See id. at 627.

                                                                 28
Case 5:17-cv-00869-GW-FFM Document 140 Filed 03/13/19 Page 30 of 30 Page ID #:3150



          Following Spreckels, the Court would conclude that although Geraldine was a plaintiff in
   her individual capacity at the commencement of this action when she acted in pro se, she
   voluntarily dismissed herself as a plaintiff when she was represented by counsel and decided
   instead to pursue the claims as a representative of Erika’s estate. Because neither Geraldine nor
   Freida asserted any claims as individuals, the Court need not reach any of Defendants’ other
   arguments in favor of dismissing the State Law Claims.
   IV.    Conclusion
          Based on the foregoing discussion, the Court would GRANT in part and DENY in part
   the CIW and HQ Motions. The Court would grant the motions as to the State Law Claims, Reza’s
   substantive due process claim, and the ADA claim; but deny the motions as to the Eighth
   Amendment causes of action. Because Plaintiffs have had numerous opportunities to plead their
   State Law, substantive due process, and ADA claims, the Court would now dismiss those claims
   with prejudice.




                                                     29
